DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is 160 words; the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claims 1, 10, 11, the claim limitation “separation assembly” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “assembly” coupled with functional language “to receive a first portion of the refrigerant flow via the first port” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 10, 11 and including all the depending claims 2-9, 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“separation assembly” has been interpreted to be a separator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and including all the depending claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 9 recites “the second portion”. There is a lack of antecedent basis for the bolded limitation, because, the bolded limitation has not been recited previously.

Allowable Subject Matter
Claims 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15, 17 are only objected, because they are depending on the allowable claims.
Claims 3, 4, 6-8, 10, 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 11 is only rejected under 112(b) rejection, because it is depending on allowable claim 10.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Therefore, upon the claims being rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in this office action, further search and consideration of these claims will be necessary.
Claims 18-20 are allowed. The following is an examiner’s statement of reasons for the indication of allowable subject matter: claims are considered to read over the prior arts of record because the prior arts of record do not disclose or suggest the claimed combination of features including an evaporator comprising one or more first tubes defining a first pass for a refrigerant flow through the evaporator and one or more second tubes defining a second pass for the refrigerant flow through the evaporator, a separation assembly fluidly coupled between the first pass and the second pass and configured to receive the refrigerant flow from the first pass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbounov (WO 2006083445 A2) in view of Garside (2015/0153427 A1).

Claim 1: Gorbounov discloses a flash gas bypass system (i.e., FIG.1) for a vapor compression system (i.e., intended use), comprising: 
a separation assembly (i.e., annotated by examiner in FIG.1) comprising an inlet (i.e., inherent) configured to receive a refrigerant flow (i.e., it’s functional language) from an expansion valve (i.e., see FIG.1); 
a bypass conduit (i.e., bypass duct 21) coupled to a first port (i.e., port or opening inherent in order to receive vapor/gas from separation assembly; see annotated by examiner in FIG.1) of the separation assembly (i.e., annotated by examiner in FIG.1) and configured to receive a first portion (i.e., first portion is vapor portion of refrigerant) of the refrigerant flow via the first port, wherein the first portion of the refrigerant flow comprises flash gas (i.e., paragraph [20]: bypass duct 21 for conducting flow of refrigerant vapor shown by arrows); 
a second port (i.e., port or opening inherent in order to deliver liquid refrigerant to evaporator; see annotated by examiner in FIG.1) of the separation assembly coupled to an outlet conduit (i.e., conduit 18) in fluid communication with an evaporator (i.e., heat exchanger 11 used as evaporator) of the vapor compression system (i.e., intended use), 
wherein the outlet conduit (i.e., conduit 18) is configured to receive the second portion (i.e., second portion is liquid portion of refrigerant; see paragraph [19]) of the refrigerant flow via the second port (i.e., port or opening inherent see annotated by examiner in FIG.1) and direct the second portion (i.e., second portion is liquid portion of refrigerant) of the refrigerant flow toward the evaporator (i.e., 11), 
wherein the second portion of the refrigerant flow comprises liquid refrigerant (i.e., second portion is liquid portion of refrigerant; see paragraph [19]); and 
a float member (i.e., 26; paragraph [20]: if liquid refrigerant enters valve 22 and float member 26 lifted such that to prevent flow of liquid through outlet port 24) configured to redirect droplets captured by the filter (i.e., 26) from the first portion (i.e., first portion is vapor portion of refrigerant) of the refrigerant flow into the second portion (i.e., second portion is liquid portion of refrigerant) of the refrigerant flow.  










[AltContent: textbox (axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Initial section)][AltContent: arrow][AltContent: textbox (Second port)][AltContent: arrow][AltContent: textbox (First port)][AltContent: arrow][AltContent: textbox (Separation assembly)]
    PNG
    media_image1.png
    404
    544
    media_image1.png
    Greyscale


Gorbounov discloses the claimed limitations as claimed in claim 1, but fails to disclose a filter disposed in an initial section of the bypass conduit.
However, Garside teaches a filter (i.e., paragraph [23]: conduit comprises a filter to remove contaminants) for the purpose of advantageously reducing blockage within the system (paragraph [23]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Gorbounov to include a filter as taught by Garside to be disposed in an initial section of the bypass conduit of Gorbounov in order to advantageously reduce blockage within the system.

Claim 2: Gorbounov as modified discloses the apparatus as claimed in claim 1, wherein the first port (i.e., port or opening inherent in order to receive vapor/gas from separation assembly; see annotated by examiner in FIG.1) is positioned vertically above (i.e., as shown in annotated FIG.1 first port is vertically above second port with respect to ‘vertical axis’ as annotated) the second port (i.e., port or opening inherent in order to deliver liquid refrigerant to evaporator; see annotated by examiner in FIG.1) with respect to gravity, and the initial section (i.e., inherent) extends from the first port in an upward direction with respect to gravity.  

    PNG
    media_image2.png
    454
    690
    media_image2.png
    Greyscale

Claim 5: Gorbounov as modified discloses the apparatus as claimed in claim 1, wherein the separation assembly (i.e., annotated by examiner in FIG.1) comprises a tank (i.e., chamber 16 used as tank), wherein the inlet (i.e., inherent), the first port (i.e., port or opening inherent in order to receive vapor/gas from separation assembly; see annotated by examiner in FIG.1), and the second port (i.e., port or opening inherent in order to deliver liquid refrigerant to evaporator; see annotated by examiner in FIG.1) are formed in walls (i.e., inherent) of the tank (i.e., 16).  

Claim 9: Gorbounov as modified discloses the filter (Garside i.e., conduit comprises a filter to remove contaminants), except the shape, at least a portion of the filter comprises a conical cross-sectional geometry. The configuration/shape/geometry of the claimed filter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed filter to be a conical cross-sectional geometry is significant in order to enhance the gas flow through the conduit (Change of Shape: MPEP 2144.04).

Claim 13: Gorbounov discloses a heating, ventilating, and air conditioning (HVAC) system (i.e., FIG.1), comprising: 
a heat exchanger (i.e., 11) of a refrigerant loop (i.e., refrigerant loop in FIG.1); and 
a separation assembly (i.e., annotated by examiner in FIG.1) fluidly coupled to the heat exchanger (i.e., 11) and configured to receive a flow of two-phase refrigerant from an expansion valve (i.e., see FIG.1), wherein the two-phase refrigerant comprises liquid refrigerant and gaseous refrigerant (i.e., see paragraph [20]), and wherein the separation assembly (i.e., annotated by examiner in FIG.1) comprises: 
a first port (i.e., port or opening inherent in order to receive vapor/gas from separation assembly; see annotated by examiner in FIG.1) coupled to a bypass conduit (i.e., bypass duct 21) defining a flow path along the refrigerant loop (i.e., refrigerant loop in FIG.1) that is independent of the heat exchanger (i.e., 11); 3720-0142-US (JOCI:0878) 
a float member (i.e., 26) configured to enable flow of the gaseous refrigerant into the bypass conduit (i.e., 21) and block flow of the liquid refrigerant into the bypass conduit (i.e., paragraph [20]: if liquid refrigerant enters valve 22 and float member 26 lifted such that to prevent flow of liquid through bypass duct 21); and 
a second port (i.e., port or opening inherent in order to deliver liquid refrigerant to evaporator; see annotated by examiner in FIG.1) configured to receive the liquid refrigerant (i.e., paragraph [19]) and to direct flow of the liquid refrigerant into the heat exchanger (i.e., 11).  

    PNG
    media_image3.png
    460
    686
    media_image3.png
    Greyscale


Gorbounov discloses the claimed limitations as claimed in claim 13, but fails to disclose a filter.
However, Garside teaches a filter (i.e., paragraph [23]: conduit comprises a filter to remove contaminants) for the purpose of advantageously reducing blockage within the system (paragraph [23]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Gorbounov to include a filter as taught by Garside in order to advantageously reduce blockage within the system.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat pump cycle:
Kozasa (2020/0232673 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763